NO. 07-06-0293-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



DECEMBER 21, 2006

______________________________



GARES CORP., APPELLANT



V.



S & D INVESTMENTS, L.L.C., APPELLEE

_________________________________



FROM THE 218
TH
 DISTRICT COURT OF LA SALLE COUNTY;



NO. 04-07-00064-CVL; HONORABLE STELLA H. SAXON, JUDGE

_______________________________



Before CAMPBELL and HANCOCK and PIRTLE, JJ.

ON JOINT MOTION TO EFFECTUATE SETTLEMENT AGREEMENT

Appellant, Gares Corporation (“Gares”), perfected an appeal from the trial court’s order granting appellee’s, S & D Investments, L.L.C. (“S & D”), Amended Motion for Enforcement of Judgment and Release of Lien and Motion for Sanctions and the trial court’s supplemental order granting S & D’s Amended Motion for Enforcement of Judgment and Release of Lien and Motion for Sanctions.  The parties have filed a Joint Motion to Effectuate Settlement Agreement asserting that the parties have reached a settlement agreement.  The joint motion requests that this court set aside the trial court’s judgment without regard to the merits and remand the case to the trial court for rendition of a judgment in accordance with the parties’ agreement.  This disposition is authorized by rules 42.1 (a)(2)(B) and 43.2(d) of the Texas Rules of Appellate Procedure.  Finding the motion complies with the requirements of rules 6.6 and 42.1(a), we vacate the judgment of the trial court and remand for rendition of judgment in conformity with the parties’ agreement.

Having disposed of this appeal at the parties’ request, we will not entertain a motion for rehearing and our mandate shall issue forthwith.



Per Curiam